 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Public Corruption & Civil Rights Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2468
 7        Facsimile: (213) 894-2927
          E-mail:     daniel.obrien@usdoj.gov
 8   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11
                           UNITED STATES DISTRICT COURT
12
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,           CR No. CR 19-642-VAP
14
              Plaintiff,                 GOVERNMENT’S SENTENCING POSITION
15                                       RE FEDERAL ELECTION CAMPAIGN ACT
                   v.                    VIOLATIONS; MEMORANDUM OF POINTS
16                                       AND AUTHORITIES
     IMAAD SHAH ZUBERI,
17                                       Date: May 18, 2020
              Defendant.                 Time: 9:00 a.m.
18                                       Courtroom: 8A

19

20

21

22

23        Plaintiff, United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California, hereby submits its sentencing position with respect to

26   defendant’s Federal Election Campaign Act (“FECA”) violations.   The

27   government agrees with the U.S. Probation Office’s recommendation

28
                                        1
 1   that the Court impose a 14-level increase for illegal campaign

 2   contributions exceeding $550,000 and a two-level sentencing

 3   guideline enhancement for engaging in foreign conduit campaign

 4   contributions.

 5        An under seal declaration of Assistant United States Attorney

 6   Daniel J. O’Brien in support of this position, with exhibits, will

 7   be filed concurrently with this document.

 8   Dated: March 18, 2020          Respectfully submitted,
 9                                  NICOLA T. HANNA
                                    United States Attorney
10
                                    BRANDON D. FOX
11                                  Assistant United States Attorney
                                    Chief, Criminal Division
12

13                                        /s/
                                    DANIEL J. O’BRIEN
14                                  Assistant United States Attorney
15                                  Attorneys for Plaintiff
                                    UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28
                                      2
 1
                                TABLE OF CONTENTS
 2
     I.    INTRODUCTION   . . . . . . . . . . . . . . . . . . . . . . . . 1
 3
     II.   DEFENDANT’S FECA VIOLATIONS EXCEEDED $550,000 . . . . . . . . 2
 4
           A.   ZUBERI CONTRIBUTED IN THE NAME OF THIRD PARTIES   . . . . 2
 5         B.   ZUBERI REIMBURSED THIRD PARTY CONTRIBUTIONS   . . . . . . 4
 6         C.   PERSON LL REIMBURSED ZUBERI CONTRIBUTIONS   . . . . . . . 4
 7   III. FECA VIOLATIONS WERE FUNDED BY PROHIBITED FOREIGN SOURCES . . 7
 8         A.   CONTRIBUTIONS WERE FUNDED BY COMPANY A AND COMPANY B . . 8

 9         B.   CONTRIBUTIONS WERE FUNDED BY PERSON J   . . . . . . . . 11

10         C.   ZUBERI KNEW ABOUT FECA’S FOREIGN SOURCE PROHIBITIONS   . 12
     IV.   CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . 15
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        i
 1
                        MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I.      INTRODUCTION
 3
             Defendant Imaad Shah Zuberi (“Zuberi”) violated the Federal
 4
     Election Campaign Act (“FECA”) in numerous respects over a five-year
 5
     span.    The violations exceeded the $550,000 sentencing guideline
 6
     threshold set forth in U.S.S.G. §§ 2C1.8(b)(1); 2B1.1(b)(1).      They
 7
     consisted of a variety of schemes including: using credit cards in
 8
     the name of himself and his spouse to make contributions in the
 9
     names of third parties, reimbursing contributions made by others,
10
     and receiving reimbursements for contributions made in his or his
11
     spouse’s name.1    The violations also included funding contributions
12
     from prohibited, foreign sources that result in the sentencing
13
     guideline enhancement set forth in U.S.S.G. §§ 2C1.8(b)(2)(A).
14
             Exhibit 1 is a spreadsheet that identifies FECA violations
15
     committed by defendant, both foreign-sourced and domestic.      The
16
     illegal contributions total $949,558.
17
             Exhibit 2 is a spreadsheet that identifies FECA contributions,
18
     either solicited or paid by Zuberi, that were funded by prohibited
19
     foreign sources.       Company B, a Kuwaiti corporation, owned by Person
20
     D, a Kuwaiti citizen, routed $1,533,400 to Zuberi’s bank accounts to
21
     fund campaign contributions.      Company A, a Saudi corporation, owned
22
     by Person A, a citizen of Saudi Arabia and the United Kingdom,
23
     reimbursed Company B for $430,000 of those transfers.      Person MM, a
24
     citizen of the United Arab Emirates, routed $290,000 to Zuberi’s
25

26
          1 Zuberi typically paid for smaller contributions in the few
27   thousands of dollars range and sought third party funding for
     contributions that ranged in the tens or hundreds of thousands of
28   dollars.
 1   bank accounts to fund campaign contributions.   Only $480,908 of this

 2   foreign money was used to make illegal campaign contributions.

 3   Zuberi converted $1,351,595 of this foreign money to his own

 4   personal use thereby defrauding his foreign clients.

 5   II.   DEFENDANT’S FECA VIOLATIONS EXCEEDED $550,000

 6         A.   ZUBERI CONTRIBUTED IN THE NAME OF THIRD PARTIES

 7         According to publicly available FECA records, defendant and his

 8   spouse made about $3 million in campaign contributions during the

 9   period 2011 through 2017.   Defendant and his spouse used the mailing

10   address of 10166 Rush Street, El Monte, California 91733 (the “Rush

11   Street address”) in connection with their contributions.     This

12   address houses the business CAI Industries Corp. (“CAI”), a Chinese

13   herbal medicine and acupuncture supply distributor, operated by

14   defendant’s sister-in-law and her husband.

15         FECA filings linked to the Rush Street address also show

16   numerous contributions from associates of defendant and his spouse,

17   including Person A, Person B, Person C, Person D, Person P, Person

18   AA (who passed away in April 2016), Person FF, Person GG, Person HH,

19   and Person LL.

20         FECA records, defendant’s bank accounts, and witness testimony,2

21   establish that defendant paid for contributions made in the name of

22   these third parties and others.   In the majority of these cases,

23   defendant simply used personal credit cards in his and/or his

24

25
          2 Two witnesses referenced in Exhibit 1, Person GG and Person
26   JJ, were interviewed by the government and denied that their
     campaign contributions were illegal. Person GG claimed to have
27   reimbursed Zuberi for the contributions Zuberi paid for. Person JJ
     stated that the cash she received at the time of her contributions
28   was a payment for unspecified services.

                                        2
 1   spouse’s name to make online contributions in the names of third

 2   parties.

 3        Person FF’s testimony confirms that the enumerated

 4   contributions made in her name were neither authorized nor

 5   reimbursed.   She testified that she did not authorize political

 6   contributions other than those funded by her own credit cards.     She

 7   never paid defendant or his spouse’s credit card bills.    She has not

 8   paid significant amounts of cash to either defendant or his spouse

 9   other than to pay a portion of dining expenses or give minor holiday

10   gifts not exceeding a few hundreds of dollars.

11        Person P testified that defendant paid for contributions made

12   in Person P’s name.   Person P recalled a specific occasion where

13   defendant handed him a credit card to make two campaign

14   contributions while they were sitting in the lobby of the JW

15   Marriott in Washington, D.C.   On January 27, 2014, the same day that

16   Person P supposedly contributed $10,200 to the two campaigns

17   referenced in Exhibit 1, defendant’s bank records show credit card

18   charges to both the campaigns in those precise amounts.3

19        The FECA violations set forth in Exhibit 1 include $321,000 in

20   contributions made in the name of Person AA.   The vast majority of

21   these contributions were paid from defendant’s accounts.     Person AA

22   held a joint banking account with defendant that funded a few of the

23   contributions.   Person AA’s net worth and income derived over the

24   pertinent timeframe totaled approximately $108,450.   She would have

25   been incapable of financing the entirety of the contributions made

26

27
          3 Contributions in the name of Person GG were paid by
28   defendant’s credit card on this same date.

                                       3
 1   in her name.    Person AA passed away in April 2016, months before her

 2   final campaign contribution in October 2016.

 3        B.    ZUBERI REIMBURSED THIRD PARTY CONTRIBUTIONS

 4        Person P also testified that defendant reimbursed

 5   contributions.   On April 1, 2015, Person P made two contributions to

 6   the campaign referenced in Exhibit 1 totaling $3,000 using his own

 7   credit card.    At the time, Person P was subsisting on a $5,000 per

 8   month salary paid by defendant.   On April 9, 2014, eight days after

 9   the contributions, defendant wrote two checks to Person P totaling

10   $3,000.   These checks are not consistent with the regular salary

11   payments Person P had been receiving from defendant; they are

12   consistent with the reimbursement of the contributions.

13        Person KK, a university professor and (as discussed in the

14   government’s sentencing position related to defendant’s FARA

15   violations) a minor participant in defendant’s efforts to lobby on

16   behalf of Libyan officials, testified to having made, at defendant’s

17   urging, a $2,700 contribution to the campaign referenced in Exhibit

18   1 on May 17, 2015.    Defendant agreed to reimburse half of the

19   contribution.    Defendant’s bank records confirm a $1,350 check to

20   Person KK for “Paris trip” in connection with the Libyan venture on

21   May 29, 2015, less than two weeks after Person KK’s contribution.

22        C.    PERSON LL REIMBURSED ZUBERI CONTRIBUTIONS

23        As described in the government’s sentencing memorandum

24   regarding defendant’s obstruction of justice, Person LL is a U.S.

25   citizen who made substantial contributions to political campaigns

26   going back to 2007.   Person LL has acknowledged reimbursing

27   defendant for campaign contributions.   Person LL agreed to fund

28   contributions through defendant, largely based upon defendant’s

                                        4
 1   claim that Person LL could obtain VIP tickets and better access to

 2   politicians this way.   FECA records falsely report that these

 3   contributions were funded entirely by Zuberi.

 4        Documents produced by Person LL verify his assertions.      For

 5   example, on September 16, 2014, Zuberi made a $32,400 contribution

 6   to the Democratic National Committee (“DNC”).4     On November 10,

 7   2014, Renee Wu, a fictitious person and alter ego of defendant

 8   created by defendant, sent an email to Person LL stating, “For HRC

 9   in event NYC, we paid $32,400 for Imaad + guest.    therefore half of

10   this is $16,200.   Please mail check …”   On January 28, 2015, Person

11   LL issued a $16,000 check to defendant for “Clinton event.”

12        As another example, on April 7 and 14, 2016, Zuberi contributed

13   a total of $200,000 to the Hillary Victory Fund.    Defendant informed

14   Person LL and others that he had “paid for everyone” with regard to

15   a Hillary Clinton event in Los Angeles and that he would “get it

16   from you later.”   On April 22, 2016, Person LL issued a $35,000

17   check to defendant for “HVF.”

18        Lengthy text conversations concerning this arrangement reveal

19   how Person LL believed that his $35,000 would be reflected as a

20   contribution in his own name and that Zuberi deceived the campaign

21   committee into believing that the contribution came from Zuberi’s

22   own money:

23

24

25

26        4 The government has no evidence suggesting that any agent for
     any of the campaigns identified in this memorandum (or those set
27   forth in Exhibits 1 or 2) were aware of the illegal contributions.
     Indeed, the record established efforts by the campaigns to ensure
28   compliance with the law.

                                       5
 1   Date      Sender      Message
     4/14/16   Person LL   imaad. i am too much spread. I am not a milionare like you. i told you i can
 2                         only pay very important event. my business need s money. I just wanto
 3                         make sure money youbpaid 35k will be credit to me officialy. and able
                           to come vip event (50k) this is a very strext and I hop you understand
 4                         me
                           …
 5   4/14/16   Zuberi      I will not pay anything for you. Enough is enough
     4/14/16   Zuberi      I have had enough. I don’t have time, energy not money to play these
 6
                           Turkish games
 7   4/14/16   Person LL   what ever. no Turkish gamem imaad. i am just saying that iam spread thing
                           snd need your helpnfor onky importsnt vebt and asking you to watch me as
 8                         brother. when inhad exra money i can help you. i only want to go
                           nimportant ones with your guidance. saying this one should not made
 9                         youbupset
10                         …
     4/14/16   Zuberi      Bring your $35,000 check I have paid $50,000 for you
11   4/14/16   Zuberi      Rest you owe me when your business is good
                           …
12   5/11/16   Person LL   … [Campaign staffer] told me that check your friend came to vlooney
                           event bounce it.5 so he has to refund you money and you need
13
                           tobrefund me and I have to give them directly. [Campaign staffer] was
14                         not happy but he is trying to no challenge you on this
     5/11/16   Zuberi      This is not what he told me
15                         …
     6/23/16   Person LL   … my contribution to HVF dos not alpear in their list. that will
16
                           getmensome advantages. Per [campaign staffer’s] suggestion, please
17                         refund the 35k and i can pay back to hvf. i think this is the only way
                           …
18   6/23/16   Zuberi      I will get this refunded tehn you will handle your own Convention
                           package?
19   6/23/16   Zuberi      I will do as you want but even with several hundred you will get to pint
20                         to get VVIP
     6/23/16   Person LL   imaad it is not about . you got me wrong. they say it is need to be by
21                         books. Getting my convention from you is different. And I ned you help
                           on that
22
          Zuberi was well aware that such reimbursements were prohibited.
23
     Indeed, Person’s LL’s attempts to get his money refunded so that he
24

25

26

27        5 Bank records reveal that Zuberi’s contributions did not
     bounce. Rather, contributions were made in Zuberi’s name and Person
28   LL reimbursed Zuberi for a portion of those contributions.

                                                    6
 1   could make campaign contributions legitimately created a paper trail

 2   that spawned nervousness on the part of Zuberi:

 3
     11/7/16   Zuberi      I will get the Clooney event credit to you. It is best for us to avoid
 4                         conflict. I do my thing and you do your thing. We can be friends and
 5                         do other business but nothing to do with politics or Turkey. I am really
                           tired of all this mess …
 6                         …
     11/7/16   Person LL   …[Campaign staffer] told me many time i have to $50k pay them
 7                         directly not thorugh you for clooney event. I have always done as you
                           said. i paid more than $200k for your request. No problem. I did not igve
 8
                           you headeach. Please pay campaign 85k under my name you said you
 9                         could do it in miami. i will make it up . . please.
     11/7/16   Zuberi      Why can’t you listen? What make you do thing that we discussed you
10                         won’t do like writing email and text. Why are you testing me this and
                           emailing me? What part of don’t email and don’t text you don’t
11                         understand? What is wrong with you? Will you ever change?
12   11/7/16   Zuberi      Why you want to create unnecessary problem for you self and me?
                           Why?
13                         …
     11/7/16   Person LL   …there is nothing wrong if you made contribution and I go to event as your
14                         guest
                           …
15
     11/7/16   Zuberi      I will support you but please please please please please please do not
16                         email me or text me
     11/7/16   Zuberi      I am blocking your emails and texts
17   11/7/16   Zuberi      I do not want to get email or text from you
     11/7/16   Person LL   ok
18

19
     III. FECA VIOLATIONS WERE FUNDED BY PROHIBITED FOREIGN SOURCES
20
          A breakdown of the disposition of monies sourced from foreign
21
     entities and individuals for the purpose of making campaign
22
     contributions is set forth in Exhibit 2.                  The spreadsheet tallies
23
     money transferred from overseas for three categories: valid
24
     contributions, illegal contributions, and fraudulent conversions of
25
     money by Zuberi.
26

27

28

                                                   7
 1        A.      CONTRIBUTIONS WERE FUNDED BY COMPANY A & COMPANY B

 2        Person C is a naturalized U.S. citizen who lives in Kuwait.

 3   His spouse, Person D, is a citizen of Kuwait.    Person C created, and

 4   Person D owned, Company B, a business headquartered in Kuwait.

 5        Person C testified that he and several of his family relations

 6   and associates became involved in Zuberi’s efforts to fund U.S.

 7   political campaigns with foreign money.    Person C’s testimony is

 8   corroborated by hundreds of emails and business documents.      This

 9   evidence demonstrates that Zuberi gathered almost two million

10   dollars from foreign nationals for the purpose of influencing U.S.

11   elections, made hundreds of thousands of dollars in illegal foreign

12   contributions, and siphoned off over a million dollars for his

13   personal use, defrauding his foreign clients in the process.

14        In 2012, Zuberi told Person C that if Person C made

15   contributions to President Obama and other politicians, he could

16   secure U.S. help in opening up business opportunities throughout the

17   world.    Zuberi frequently distributed photographs of himself with

18   officials from the highest levels of the U.S. government discussing

19   issues of international importance.     Zuberi also frequently claimed

20   to possess extraordinary wealth and power.    Person C was beguiled,

21   began donating to political campaigns, attended fundraisers, and

22   obtained photographs with various politicians that defendant

23   explained would be valuable for business development.    At Zuberi’s

24   urging, Person C then solicited his family members and business

25   associates to do the same.    By the conclusion of Person C’s

26   relationship with Zuberi, Company B had transferred over $1,500,000

27   to Zuberi for various political campaigns and the 2012 Presidential

28   Inaugural.

                                         8
 1           Person C produced extensive documentation that demonstrates

 2   Zuberi’s willful violations of FECA law.    For example, on April 28,

 3   2012, Renee Wu, a purported employee of Avenue Ventures, but

 4   actually an alter ego of Zuberi,6 using the email address

 5   renee.wu@avenueventure.com, emailed Person C instructions on how to

 6   make contributions to an Obama/Biden event.7    The email copied

 7   Zuberi’s personal email account, imaad.zuberi@mindspring.com.

 8   “Renee Wu” stated that,

 9           “Imaad told me to pay for you and your wife’s contribution
             towards Presidential Partner of $75,800 each less $20,000
10           that you wired in to the campaign’s account. The total
             is: $151,600 ($75,800 x 2) less $20,000 = $131,600 +$5,000
11           for Congressman [ ] = $136,600. I will email you wire
             instruction for transfer of the funds.”
12
     Zuberi then took steps to disguise these contributions as consulting
13
     fees.    On April 29, 2012, Zuberi directed “Renee Wu” to “do an
14
     invoice for Libya consulting services for Korean companies and
15
     General Motors.”    Wu then sent Company B an Avenue Ventures invoice
16
     for $136,000 regarding “International business development
17
     consulting relating to Korean companies and General Motors.”
18
             On April 30, 2012, Company B transferred these funds to
19
     Zuberi’s personal bank account in Dubai.    Zuberi then used these
20
     funds to make a total of $100,000 in donations to Obama Victory 2012
21
     and another Congressional campaign.     Unbeknownst to Person C or
22
     Person D, Zuberi pocketed the remaining $36,600.
23

24
          6 Evidence that establishes Renee Wu as an alter ego of
25   defendant is set forth in the government’s sentencing brief on tax
     issues because the fraudulent aspect of defendant’s unreported
26   income is a guideline enhancement for the tax offense.

27        7 As stated above, the government has no evidence suggesting
     that any agent for any of the campaigns identified in this
28   memorandum were aware of the illegal contributions.

                                         9
 1        Some of Company B’s transfers to Zuberi were ultimately sourced

 2   by Company A, a Saudi business operated by Person A.   For example,

 3   on October 10, 2012, Company A reimbursed Company B for $180,000

 4   that had been wired to Zuberi for four tickets to an Obama Victory

 5   2012 event, priced at $45,000 each, for the attendance of Person A,

 6   Person B, Person E, and Person F.    Out of these individuals, only

 7   Person B was a U.S. citizen, eligible to contribute.   Zuberi used

 8   only $40,000 of this money to make contributions to Obama Victory

 9   2012 in the name of Person B, a U.S. citizen.   Unbeknownst to those

10   who had transferred the funds from Company A through Company B,

11   Zuberi pocketed the remainder.

12        The illegal foreign contribution/fraud scheme also included

13   contributions to the 2013 Presidential Inaugural Committee.8   From

14   December 10, 2012 through February 27, 2013, Company B wired

15   $750,000 to Zuberi in connection with the Presidential Inauguration.

16   From January 16 through May 2, 2013, Company A reimbursed $250,000

17   of these transfers.   From December 27, 2012 through January 15,

18   2013, Zuberi made only $257,500 in contributions to the 2013

19   Presidential Inaugural Committee.    He then obtained $160,000 in

20   refunds from the committee, making his actual incurred expenses only

21   $97,500.

22        The pattern of defendant openly soliciting Person C and others

23   for illegal foreign contributions, preparing fraudulent invoices

24   characterizing the foreign wires as consulting fees, and

25   fraudulently converting a portion of these funds to his own benefit

26

27        8 FECA requires the reporting of contributions in excess of $200
     to a Presidential Inaugural Committee and prohibits donations to
28   such committees from foreign nationals.

                                         10
 1   operated from April 2012 through February 2016.     Person C refused to

 2   act on these solicitations after April 2013 because none of

 3   defendant fantastic claims of business opportunities materialized.

 4   Nevertheless, in 2015, while Person C and Person A were pursuing a

 5   business opportunity with defendant involving the government of

 6   Libya, they assented to the resumption of contributions.    In

 7   September 2015, defendant falsely represented to Person C that he

 8   had made three contributions to the Hillary Victory Fund for $33,400

 9   each.9    On February 11, 2016,10 Company B wired $100,200 to Zuberi.

10        B.     CONTRIBUTIONS WERE FUNDED BY PERSON J

11        Zuberi also solicited foreign nationals for contributions to a

12   gubernatorial campaign.11    From August 23, 2013 through November 27,

13   2013, Zuberi made eight contributions of $25,000 each to the

14   campaign.    One of these contributions was dated November 5, 2013.

15   On November 5, 2013, Zuberi sent an email to Person N, a citizen of

16   India, seeking contributions to either the campaign or its related

17   inaugural committee.    On November 6, Zuberi emailed Person N,

18   copying Person J and “Renee Wu” stating that:

19        “[Person J] paid for your $25,000 contribution to [ ].
          Please give [Person J] the $25,000. Come to [ ]’s
20        inauguration on January 8 …”

21

22
          9 In September 11, 2015, Zuberi obtained three cashier checks
23   for $33,400 each to convince Person C and Person A that he had made
     the contributions. On October 22, 2015, Zuberi did make a
24   contribution of $100,000 to the Hillary Victory Fund in his own
     name. On November 2, 2015, he redeposited the cashier checks back
25   into his account.

26        10 Person C did not transfer the money until February 2016
     because it took substantial time for Person C and Person A to
27   discuss the issue.

28        11   FECA prohibits foreign contributions to state campaigns.

                                         11
 1   On November 8, 2013, “Renee Wu” sent Person N an Avenue Ventures

 2   invoice in the amount $25,000 for “donation.”

 3        Three years later, Person N reflected on these events while

 4   forwarding these emails to one of Zuberi’s Avenue Ventures

 5   associates.   Person N referenced, “The invoice for the donation I

 6   made to [Governor’s] campaign to cover campaign debts,” and stated,

 7   “This is a clear admission from Imaad that he was soliciting and

 8   that he received campaign contributions for [Governor] from foreign

 9   nationals…”

10        C.    ZUBERI KNEW ABOUT FECA’S FOREIGN SOURCE PROHIBITIONS

11        Defendant was well aware of the prohibitions on foreign

12   contributions going back at least to 2012.

13        FECA Regulations require disclosures, admonitions, and

14   acknowledgements with respect to online contributions.   Records

15   obtained from several of the campaigns include snapshots of websites

16   where compliance banners appear.   For example, NGP VAN, a software

17   provider for numerous election campaigns, contains this standard

18   warning:

19

20

21

22

23

24

25

26

27        As a general matter, the frequency and scope of defendant’s

28   contributions over many years should be sufficient to refute any

                                        12
 1   claims that standard warnings were unnoticed.    Moreover, defendant

 2   was not merely a contributor, but also a major fundraiser for both

 3   the Obama and Clinton campaigns for President.

 4        More importantly, defendant’s email communications with

 5   associates show repeated instances in which he revealed his

 6   knowledge of, or was reminded of, FECA limitations.

 7        On May 13, 2012, Person C became concerned as to whether

 8   Zuberi’s contribution scheme was on the up and up.    He contacted a

 9   representative of the Obama campaign and expressed concerns.    Zuberi

10   replied in an email that same day, “[Person C], just to correct the

11   record, you are doing everything right. I will have a conversation

12   with [campaign committee staff].   Just keep getting Americans and

13   Green Card holders to keep contributing to Obama-Biden and other

14   Democrats ...”

15        On September 24, 2012, Person E noted the foreign donor

16   prohibitions set forth on the donor form in an email to Zuberi:

17        “I’m [Person E], [Person C’s] brother. Kindly note On the
          form that we were asked to fill, there is clause whereby
18        Foreign nationals are prohibited from contributing.
          Please clarify if the form needs to be filled up for non-
19        US citizens or non-permanent residents.”

20   Zuberi, undeterred, replied:

21        “We will try to do the same way we did for [Person C’s]
          wife [Person D]. Just leave it blank for now.”
22
          Person C chimed in with his own concerns:
23
          “. . . I do not accept any confusion. What do you want me
24        guests to fill up and 4 of them are not American and only
          one is American. Please be sure that the money is not an
25        issue as long as we are doing things right. Let’s push
          things in the right direction.”
26
     Zuberi successfully deflected these concerns by conflating the
27
     vetting of FECA and security issues:
28

                                        13
 1           “. . . we are trying to manage people vetting process
           for this event. There should be no confusion. Just send
 2         the form over to Robert.”

 3         On April 17, 2015, as a bundler, defendant claimed credit for

 4   contributions Person A and Person B made to the Hillary for America

 5   campaign, saying, “[Person B] just donate $5400 for her and her

 6   husband.”   The Hillary campaign asked Person A and Person B for

 7   copies of their passports to prove citizenship.   In response, Person

 8   A sent Zuberi an email stating, “What shall we do about this?”

 9   Zuberi replied that he would “handle it.”   The Hillary campaign

10   returned the contribution, but Zuberi never informed the campaign

11   about similar foreign contributions made by Person D and Person H

12   around the same time, nor did he stop soliciting contributions from

13   Person A.   Indeed, Zuberi solicited and fronted money for two

14   contributions made by Person A to a Senatorial campaign on September

15   28, 2016.

16         On January 4, 2016, Person LL issued a $35,000 wire transfer

17   from his corporation to the Hillary Victory Fund.   When the campaign

18   returned the contribution because it came from a prohibited source,

19   defendant was looped into the conversation because he had bundled

20   it.   Defendant told Person LL, “it has to be person not from company

21   . . . This is not my rule.   The contribution has to from personal

22   account.”

23   //

24   //

25   //

26   //

27   //

28   //

                                       14
 1   IV.   CONCLUSION

 2         The contributions set forth in Exhibit 1 demonstrate that

 3   Zuberi solicited over $550,000 in illegal FECA contributions.     The

 4   contributions set forth in the Exhibit 2 show that Zuberi solicited

 5   foreign conduit contributions.   Consequently, the Court should apply

 6   the 14-level enhancement for conduit contributions that exceed

 7   $550,000 and the two-level sentencing guideline enhancement for

 8   foreign conduit contributions.

 9         Zuberi’s FECA violations were egregious as to length and scope.

10   As explained in the government’s sentencing position with respect to

11   FARA issues, many of these FECA violations were intertwined with

12   Zuberi’s efforts to corrupt democratic processes and institutions

13   while acting as an agent for foreign interests.   This case merits a

14   significant sentence not only to punish Zuberi’s extensive conduct

15   but also to deter those who would embark on similar schemes.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       15
